IN THE SUPREME COURT OF IOWA
                             No. 19–1740

                       Filed February 14, 2020


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

DUANE J. GOEDKEN,

      Respondent.


      On review of the report of the Iowa Supreme Court Grievance

Commission.



      In an attorney disciplinary action, the grievance commission

recommends suspension for multiple violations of ethical rules. LICENSE

SUSPENDED.



      Tara van Brederode and Wendell J. Harms, Des Moines, for

complainant.



      Duane J. Goedken, Muscatine, pro se.
                                     2

WIGGINS, Chief Justice.

      The Iowa Supreme Court Attorney Disciplinary Board (the Board)

brought a complaint against an attorney arising out of several

delinquencies in probate matters. The attorney was delinquent in filing

reports for five estates and one trust. He also failed to respond to the

Board’s complaint and failed to cooperate with the Board’s investigation of

his violations.   The Iowa Supreme Court Grievance Commission (the

commission) found the attorney’s conduct violated our ethical rules.

      The commission recommended we suspend the attorney’s license to
practice law for ninety days. On our de novo review, we agree that the

attorney violated our ethical rules and agree with the commission’s

recommended suspension.

      Therefore, we suspend the attorney’s law license indefinitely with no

possibility of reinstatement for ninety days.

      I. Standard of Review.

      “We review attorney disciplinary proceedings de novo.”           Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Capotosto, 927 N.W.2d 585, 587 (Iowa

2019).    “The Board must prove the misconduct by a convincing

preponderance of the evidence.” Id. “A convincing preponderance of the

evidence is more than the typical preponderance standard in a civil case

but less than proof beyond a reasonable doubt.” Iowa Supreme Ct. Att’y

Disciplinary Bd. v. West, 901 N.W.2d 519, 522 (Iowa 2017).        We give

respectful consideration to the commission’s findings but we are not

bound by them. Id.

      II. Findings of Fact.

      We find the facts as follows.      We admitted attorney Duane J.
Goedken to practice law in Iowa in 1963.        Goedken practices law in

Muscatine County. In the course of his practice, Goedken has represented
                                     3

business entities and a large utility, as well as parties in various estates

and trusts.

      Goedken experienced serious health problems in the later years of

his career. He had escalating heart problems until, around January 21,

2014, Goedken had a heart attack that left him hospitalized for fifteen

days. After he recovered from the heart attack, his doctor kept him on

many medications, including blood thinners. This proved an issue when,

in 2017, Goedken began experiencing problems with his vision. By late

2017, he was unable to read his computer screen. Goedken’s eye doctors
recommended surgery. However, the eye surgeon refused to perform the

surgery while Goedken was on blood thinners, due to the bleeding risk.

Because taking Goedken off the blood thinners risked causing a stroke,

Goedken’s doctor was forced to find a surgeon willing to operate while

Goedken was on blood thinners. The surgeon performed the operation on

May 9, 2018. Goedken’s vision was slow to improve, but by fall of 2018,

Goedken could read computer screens well enough to get by again.

      Tragedy struck Goedken around this time.        In 2018, Goedken’s

eldest daughter, who lived in Arizona, was diagnosed with breast cancer.

Despite undergoing treatment, the daughter’s cancer rapidly spread to

other organs until she eventually checked herself into hospice care in

December 2018. Goedken and his wife planned to go to Arizona to be with

her, but Goedken wanted to finish his work first. However, Goedken’s

daughter’s cancer was aggressive, and she passed away around one week

after checking herself into hospice care.

      Many, but not all, of the delinquencies in this case arose during or

between Goedken’s vision problems and the death of his daughter. The
current complaint arose out of Goedken’s trust and estate representation.

He received delinquencies in five estates and one trust.
                                   4

      A. Count I: Wathan Trust. Count I of the commission’s report

concerns the Wathan trust. Goedken’s involvement in the Wathan trust

dates back to 1986. In 1986, Grace Wathan filed an application to appoint

a trustee to the Cecil Wathan Residuary Trust after the death of her

husband, Cecil Wathan. Goedken represented the trustee, Blue Grass

Savings Bank.

      After the first trustee’s report was approved on April 6, 1994, the

district court waived further reports to March 31, 1997.         However,

Goedken did not file the trustee report and the clerk of court sent a
delinquency notice October 26, 1999.         Goedken filed the report

December 30, 1999. The district court again waived further reports, this

time until March 31, 2002. Goedken filed this report April 16, 2002. The

next report was due March 31, 2007. Once again, Goedken failed to file

the report on time, and the clerk of court sent him a delinquency notice

on June 5, 2007. Goedken filed the report August 1, 2007. The next

report was due March 31, 2012. On November 29, 2012, the clerk of court

sent Goedken another delinquency notice. He filed the report February 1,

2013, and the next report was due March 31, 2017. On December 1, 2017,

the clerk of court sent Goedken another delinquency notice. Goedken filed

the trustee’s report March 14, 2018.    After scheduling and cancelling

hearings to explain the delay in the filing and to address Goedken’s

suspension, the district court approved the report on April 24. In total,

Goedken received four delinquency notices in the Wathan trust.

      In May 2019, Grace Wathan passed away.        The Wathan trust’s

assets go to Wathan’s children.     Another attorney, Steve Kundel, is

handling Wathan’s estate.
      B. Count II: Milder Estate. Goedken also represented Timothy J.

Dickerson as the executor of Phyllis D. Milder’s estate.      Dickerson
                                     5

petitioned to probate Milder’s will on March 22, 2017, and the district

court appointed Dickerson executor and Goedken as Dickerson’s attorney.

      After Goedken failed to file the inventory report, the clerk of court

sent him a delinquency notice on December 1. Goedken filed the inventory

report February 2, 2018.      However, the clerk of court again issued

Goedken a delinquency notice December 1, 2018, this time for failure to

file an interlocutory report. On April 25, 2019, Kundel filed an appearance

in the case and Dickerson filed his interlocutory report. On July 15, the

day before the commission hearing, Goedken withdrew from the Milder
estate.

      C. Count III: Price Estate. Michael D. Price petitioned to probate

Ralph E. Price’s estate on June 8, 2017. The district court appointed Price

as executor and Price designated Goedken as his attorney in the matter.

When Goedken failed to file the inventory report, the clerk of court sent

him a delinquency notice on December 1.

      The estate was still delinquent March 20, 2018, so the district court

set a hearing for May 4, directing Price and Goedken “to show cause as to

why they should not be removed or held in contempt.” Neither Price nor

Goedken attended this hearing. The court rescheduled the hearing for

May 24 and ordered Price and Goedken to appear.            On May 8, the

Muscatine County sheriff served Goedken with the court’s order. The next

day, Goedken had eye surgery.

      Goedken and Price attended the May 24 hearing, and Goedken

explained his vision issues, taking the blame for Price missing the hearing.

The court ordered him to file the report within ten days. The next day,

Goedken filed the inventory report.      He filed the interlocutory report
June 7.
                                      6

      On December 18, 2018, Goedken filed an interim final report,

certifying the only thing left open in the estate was the filing of an Iowa tax

return. Goedken did not complete the report because of amendments to

the federal tax code. On December 20, the court held the estate would be

held open until Goedken filed a supplemental report confirming the taxes

had been taken care of and withheld $500 of Goedken’s fee to reflect the

incomplete work.      In the meantime, on March 28, 2019, the court

scheduled a hearing for April 25 to address our suspension of Goedken’s

license for failing to respond to the Board. On April 23, after we reinstated
his license, Goedken filed the supplemental report and the court closed

the Price estate and cancelled the April 25 hearing.

      D. Count IV: Briggs Estate. Deborah S. McNamara and Donald D.

Briggs petitioned the court to probate the will of Dorothy A. Briggs and

applied to be coexecutors on June 14, 2017. When they were appointed,

they designated Goedken as their attorney of record.

      On December 1, the clerk of court issued a delinquency to Goedken

for failure to file the inventory report. Goedken filed the inventory report

December 12.     On December 10, 2018, Goedken filed an interim final

report pending tax clearance. On December 31, the court approved the

interim final report and held the estate open, reserving $1000 of Goedken’s

payment for when Goedken filed a supplemental report confirming the

taxes had been taken care of. In the meantime, on March 28, 2019, the

court scheduled a hearing for April 25 to address our suspension of

Goedken’s license. On April 22, Goedken filed the tax certificate, and on

April 23, he filed two supplemental reports. The court closed the Briggs

estate on April 23 and cancelled the April 25 hearing.
      E. Count V: Manatt Estate.           On July 9, 2017, Sue A. Cox

petitioned to probate the will of Mona I. Manatt and become executor in
                                          7

the Manatt estate. Cox designated Goedken as her representative in the

matter.

       On December 1,1 the clerk of court issued a delinquency notice

because Goedken failed to file the inventory report. When the estate was

still delinquent on March 20, 2018, the court scheduled a hearing for

May 4, for Cox and Goedken “to show cause as to why they should not be

removed or held in contempt.” Neither attended. After the Muscatine

County sheriff personally served Goedken and after his eye surgery,

Goedken appeared before the district court.2
       The court ordered Goedken to file the inventory and an interlocutory

report by June 8, 2018. Goedken filed the inventory on May 25. He filed

an interlocutory report on June 5, reporting the impediments to closing

the estate had been removed.           On March 28, 2019, the district court

scheduled a hearing on the issue of Goedken’s suspended law license.

However, on April 25, the court continued the hearing to July 25. On

July 15, Goedken filed a final report and accounting, though he admitted

before the commission that the estate became more complicated after his

June 5 report.         Attorney Gregory A. Johnston has since filed an

appearance in the Manatt estate, and Goedken has withdrawn.

       F. Count VI: Lechner Estate.             On June 18, 2018, Michael C.

Wilson petitioned to probate Elizabeth F. Lechner’s estate and have an

executor appointed. The court appointed First National Bank of Muscatine

as executor, and the bank designated Goedken as the attorney in the

estate.




       1Goedken   thus received four delinquency notices on December 1, 2017.
       2The  scheduled Cox hearings overlapped with the scheduled Price hearings and
were before the same district court judge.
                                    8

      On December 1, 2018, the clerk of court issued Goedken a

delinquency notice for failure to file the inventory report. Goedken filed

the inventory report January 22, 2019. On April 8, 2019, attorney Kundel

appeared on behalf of the bank. The court ordered Goedken withdrawn

from the case on May 2, 2019.

      G. Count VII: Response to Delinquency Notices. After Goedken

failed to cure the delinquencies in the Wathan trust, Milder estate, Price

estate, and Manatt estate, on April 17, 2018, the Board mailed Goedken

letters giving him thirty days to certify he had cured the delinquencies.
The Board explained it would take no further actions if the delinquencies

were cured, but it would open a formal complaint against Goedken if he

did not cure the delinquencies.

      When Goedken failed to cure the delinquencies, the Board opened a

complaint against him under Iowa Court Rule 35.6.        The Board sent

Goedken a letter explaining the situation on July 23, and Goedken

acknowledged receipt of that letter on July 26. However, Goedken did not

respond to the Board’s complaint.

      On August 17, the Board sent Goedken a second letter notifying him

a complaint had been opened against him. He acknowledged receipt of the

letter on August 24 but again failed to respond to the Board.

      Due to Goedken’s failure to respond, on December 27, the Board

filed a certificate with this court under Iowa Court Rule 35.7(3).    On

January 2, 2019, the clerk of our court notified Goedken we would

suspend his license if the certificate the Board filed was not withdrawn

within twenty days.    Goedken acknowledged receipt of this notice on

January 4.
      Still, Goedken did not respond. Therefore, we suspended Goedken’s

license on January 30. Goedken acknowledged receipt of the suspension
                                      9

order February 4. Our order informed Goedken of his obligation to comply

with the notification provisions of Iowa Court Rule 34.24, requiring him to

notify his clients of his suspension and advise them to seek legal advice

elsewhere. However, he did not inform his clients of his suspension or

withdraw from their cases at this time.

      Finally, on April 9, Goedken responded to the Board’s complaint.

The Board withdrew its certificate, and Goedken paid the reinstatement

fee. We reinstated Goedken’s law license on April 10.

      III. Violations.
      The Board alleged, and the commission found, that Goedken

violated six of the Iowa Rules of Professional Conduct.            First, the

commission found Goedken violated Iowa Rule of Professional Conduct

32:1.3, diligence, in his handling of the trust and estates listed above. The

commission also found Goedken violated several rules with respect to his

uncooperative behavior and suspension.        Those violations include rule

32:1.4(a)(3), keeping the client reasonably informed; rule 32:1.16(a)(1),

withdrawing from the representation; rule 32:1.16(d), protecting the

client’s interests; and rule 32:8.1(b), knowingly failing to respond. Finally,

the commission found Goedken violated rule 32:8.4(d), conduct prejudicial

to the administration of justice, both in his dilatory handling of the trust

and estates and in his failure to cooperate with the Board.

      Although Goedken’s failure to answer the Board’s complaint made

“the facts alleged . . . properly deemed admitted, we nonetheless conduct

an independent review of [his] alleged ethical violations.” Iowa Supreme

Ct. Att’y Disciplinary Bd. v. McCuskey, 814 N.W.2d 250, 257 (Iowa 2012).

      A. Rule 32:1.3: Diligence.       Iowa Rule of Professional Conduct
32:1.3 states that “[a] lawyer shall act with reasonable diligence and

promptness in representing a client.” In the probate context, an attorney
                                    10

does not typically violate rule 32:1.3 by missing one deadline or receiving

one delinquency notice. Capotosto, 927 N.W.2d at 588. However, repeated

failures “to perform required functions as attorney for the executor,” meet

deadlines, and close the estate within a reasonable time can amount to a

violation of the rule. Id. (quoting Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Van Ginkel, 809 N.W.2d 96, 102 (Iowa 2012)).        Receipt of multiple

delinquencies can result in violation of this rule. Id. Neglect of the type

that violates rule 32:1.3 “involves ‘a consistent failure to perform those

obligations that a lawyer has assumed, or a conscious disregard for the
responsibilities a lawyer owes to a client.’ ” Van Ginkel, 809 N.W.2d at 102

(quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Lickiss, 786 N.W.2d
860, 867 (Iowa 2010)). We have held that failure to appear at a scheduled

hearing violates rule 32:1.3. Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Weiland, 885 N.W.2d 198, 208 (Iowa 2016).

      This case arose from Goedken receiving a total of nine delinquency

notices. Goedken failed to file interlocutory reports in multiple cases and

received four delinquency notices in the Wathan trust alone. This record

of delinquencies demonstrates Goedken’s consistent failure to perform his

obligations. Goedken also failed to appear at two scheduled court hearings

and had to be personally served by the sheriff to ensure his attendance

when those hearings were rescheduled.

      Moreover, Goedken’s attitude toward his delinquencies, displayed in

his hearing before the commission, showed he had a conscious disregard

for our probate rules. When questioned about the delinquencies, Goedken

expressed that he does not “attend to details very much” and had “better

things to do with [his] time than interlocutory reports.” Goedken went on
to explain that he has difficulty adhering to “the standards that other

people set for [him], which [he does not] see any sense for,” and noted that
                                      11

he also practices in Illinois, which does not require the same deadlines in

handling estates.     He further referred to requests that he file required

reports as “silly requests.” Accordingly, we find Goedken violated rule

32:1.3 by his dilatory handling of the Wathan trust and the five estates.

      B. Rule 32:1.4(a)(3): Keeping the Client Reasonably Informed,

Rule 32:1.16(a)(1): Withdrawing from the Representation, and Rule

32:1.16(d): Protecting the Client’s Interests.            The commission next

found Goedken violated three interrelated rules when his law license was

suspended. The commission found Goedken violated rule 32:1.4(a)(3) by
failing to inform his clients of his suspension and rule 32:1.16(a)(1) by

failing to withdraw despite his suspended license, thereby not protecting

his client’s interests in violation of rule 32:1.16(d).

      Rule 32:1.4(a)(3) says “[a] lawyer shall . . . keep the client reasonably

informed about the status of the matter.”            Iowa R. Prof’l Conduct

32:1.4(a)(3).   We ordinarily find violations of rule 32:1.4(a)(3) when an

attorney fails to respond to client inquiries or update the client about

required hearings. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Turner, 918
N.W.2d 130, 145 (Iowa 2018); Weiland, 885 N.W.2d at 209. Here, Goedken

failed to inform two clients, Price and Cox, about hearings that were held

to determine why reports in those matters were delinquent. Goedken’s

failure to inform his clients Cox and Price of hearings in their cases

violated this rule.

      Additionally, comment 3 to rule 32:1.4 explains paragraph (a)(3)

“requires that the lawyer keep the client reasonably informed about the

status of the matter, such as significant developments affecting the timing

or the substance of the representation.” Iowa R. Prof’l Conduct 32:1.4 cmt.
[3]. In Iowa Supreme Court Attorney Disciplinary Board v. Earley, we found

attorney Brian Earley violated, inter alia, rule 32:1.4(a)(3) by failing to
                                     12

inform his clients when his law license was suspended. 774 N.W.2d 301,

308 (Iowa 2009). Moreover, the timing and substance of representation

are undoubtedly affected by a lawyer’s law license being suspended. Thus,

we find Goedken’s failure to inform his clients of his suspension violates

rule 32:1.4(a)(3).

      Rule 32:1.16(a)(1) says a lawyer “shall withdraw” from representing

a client when “the representation will result in violation of the Iowa Rules

of Professional Conduct or other law.” Iowa R. Prof’l Conduct 32:1.16(a)(1).

We have found that “a lawyer’s representation of a client after suspension”
violates rule 32:1.16(a)(1). McCuskey, 814 N.W.2d at 255. Despite his

suspension, Goedken continued to attempt to represent his clients, even

commenting that his loss of access to EDMS caused him problems.

Without a valid license, this representation was in contravention of the

Iowa Rules of Professional Conduct.          Thus, Goedken violated rule

32:1.16(a)(1).

      Finally, the commission found Goedken violated rule 32:1.16(d) by

violating rules 32:1.4(a)(3) and 32:1.16(a)(1) and not informing his clients

his law license had been suspended. Rule 32:1.16(d) requires a lawyer,

      [u]pon termination of representation, . . . [to] take steps to the
      extent reasonably practicable to protect a client’s interests,
      such as giving reasonable notice to the client, allowing time
      for employment of other counsel, surrendering papers and
      property to which the client is entitled, and refunding any
      advance payment of fee or expense that has not been earned
      or incurred.

Iowa R. Prof’l Conduct 32:1.16(d). In Earley, we found attorney Earley

violated rule 32:1.16(d) when he failed to inform his clients of his

suspension. 774 N.W.2d at 308. Like Earley, Goedken did not inform his

clients that his law license was suspended. Accordingly, Goedken violated
rule 32:1.16(d).
                                     13

      C. Rule    32:8.1(b):   Knowingly     Failing   to   Respond.       The

commission next found Goedken violated rule 32:8.1(b) by failing to

respond to the Board’s inquiries. Rule 32:8.1(b) requires “a lawyer . . . in

connection with a disciplinary matter” to not “knowingly fail to respond to

a lawful demand for information from an admissions or disciplinary

authority.” Iowa R. Prof’l Conduct 32:8.1(b). “We can infer an attorney’s

knowing failure to respond to the demand for information when there is

proof the attorney received the Board’s inquiries but still did not provide

the information sought.” Turner, 918 N.W.2d at 150. Goedken received
multiple letters from the Board, all acknowledged received, but failed to

respond to any of the Board’s complaints until after his law license was

suspended. He admitted he chose not to open the Board’s letters because

they upset him. Therefore, Goedken violated rule 32:8.1(b).

      D. Rule 32:8.4(d): Conduct Prejudicial to the Administration of

Justice. Finally, the commission found Goedken violated rule 32:8.4(d)

by engaging in conduct prejudicial to the administration of justice. The

commission found Goedken violated this rule both through his dilatory

handling of the five estates and the Wathan trust and through his failure

to cooperate with the Board throughout the complaint process.

      Rule 32:8.4(d) states that “[i]t is professional misconduct for a

lawyer to . . . engage in conduct that is prejudicial to the administration of

justice.” Iowa R. Prof’l Conduct 32:8.4(d). “There is no precise test for

determining whether an attorney’s conduct violates the rule.” Weiland,
885 N.W.2d at 212.         In general, acts that are prejudicial to the

administration of justice “hamper[] the efficient and proper operation of

the courts or of ancillary systems upon which the courts rely.” Id. (quoting
Iowa Supreme Ct. Att’y Disciplinary Bd. v. Monroe, 784 N.W.2d 784, 788

(Iowa 2010)).    “We have consistently held an attorney’s misconduct
                                    14

causing prolonged or additional court proceedings violates this rule.”

Capotosto, 927 N.W.2d at 589. This is true because such proceedings

waste “valuable judicial and staff resources.” Id. (quoting Van Ginkel, 809
N.W.2d at 103).

      1. Violation of rule 32:8.4(d) due to neglect. We have held receipt of

repeated delinquency notices is conduct prejudicial to the administration

of justice. Id. This rule forbids attorneys from using the clerk of court as

a “private tickler system” to remind them to file required reports. Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Curtis, 749 N.W.2d 694, 699 (Iowa
2008); accord Van Ginkel, 809 N.W.2d at 103.

      Here, the clerk of court was forced to issue nine delinquency notices

to Goedken, and the district court wasted significant time attempting to

schedule and hold hearings related to those delinquencies. Although some

of those delinquency notices were issued during a time when mitigating

factors were present in Goedken’s life, the delinquency notices in the

Wathan trust were sent prior to Goedken’s heart attack, eye issues, and

the death of his daughter. Indeed, the repeated delinquencies in the trust

suggest Goedken was using the clerk of court as a “private tickler system.”

We therefore find Goedken’s handling of the five estates and the Wathan

trust was conduct prejudicial to the administration of justice in violation

of rule 32:8.4(d).

      2. Violation of rule 32:8.4(d) by Goedken’s lack of response to the

Board’s complaint. Failure to timely respond to Board communications

can result in a violation of rule 32:8.4(d). West, 901 N.W.2d at 525. When

an attorney fails to respond to Board communication, the attorney wastes

Board resources and time in pursuing a response from the attorney. See
Iowa Supreme Ct. Att’y Disciplinary Bd. v. Marks, 831 N.W.2d 194, 200

(Iowa 2013).
                                      15

      In this case, Goedken received repeated notices from the Board, first

a notice that if he did not cure the delinquencies in his cases a complaint

would be opened, then the opening of the complaint, then a second notice

that a complaint had been opened, and lastly a notice the Board had filed

a certificate against him. Finally, we suspended Goedken’s law license on

January 30. Not until over two months after this suspension, April 9, did

Goedken finally respond to the Board.           We find this conduct was

prejudicial to the administration of justice, in violation of rule 32:8.4(d).

      IV. Sanction.
      We have no standard sanction for types of attorney misconduct.

Capotosto, 927 N.W.2d at 589. We determine what sanction is appropriate

based on the facts of each individual case. Id.

      When fashioning a sanction, we examine several factors,
      including “the nature of the violations, the need for
      deterrence, protection of the public, maintenance of the
      reputation of the Bar as a whole, and the violator’s fitness to
      continue to practice law.”

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Ackerman, 786 N.W.2d 491, 497

(Iowa 2010) (quoting Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Ramey, 639 N.W.2d 243, 245 (Iowa 2002)). We consider both aggravating

and mitigating factors to determine the appropriate sanction. West, 901
N.W.2d at 526. The commission recommended a ninety-day suspension

for Goedken’s misconduct. However, we have the discretion to impose a

greater or lesser sanction. Id.

      A. Aggravating and Mitigating Factors. The commission found

several aggravating factors in Goedken’s conduct. Those factors included

Goedken’s history of prior discipline, lengthy experience with the practice

of law, and multiple violations of the same type. On our de novo review,
we find these factors, as well as Goedken’s attitude toward and failure to
                                      16

cooperate with the Board and his continued practice of law despite his

suspension, are aggravating factors.

      Prior admonitions are considered an aggravating factor. Id. at 528.

This factor is even stronger when those prior actions involved the same

cases or subject matter as the present action because they put the attorney

“on notice of his [or her] ethical requirements.” Id. Even “somewhat dated”

prior reprimands can be considered an aggravating factor. Van Ginkel,
809 N.W.2d at 110.       However, “for prior discipline to qualify as an

aggravating factor, we must have disciplined an attorney before he or she
commits the subsequent act.” Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Noel, 933 N.W.2d 190, 205 (Iowa 2019).

      Goedken received a public reprimand in 1986 for probate

delinquencies.   The Committee on Professional Ethics and Conduct

privately   admonished    Goedken      in   1987   and   1988   for   probate

delinquencies as well. Finally, Goedken received a public reprimand in

October 2018 for delinquencies in his handling of two estates between

2015 and 2017. However, the 2018 reprimand occurred after many of the

relevant delinquencies in this case.        That reprimand is only properly

considered an aggravating factor in those delinquencies that arose after

October 2018. Yet, the reprimands in 1986, 1987, and 1988 are properly

considered an aggravating factor in our determination of the appropriate

sanction.

      Multiple instances of the same type of neglect constitute another

aggravating factor. Capotosto, 927 N.W.2d at 589. The clerk of court

issued Goedken delinquencies in six separate cases. These six instances

of the same or substantially similar neglectful conduct represent an
aggravating factor in our analysis.
                                     17

      We also consider experience in the practice of law to be an

aggravating factor.    West, 901 N.W.2d at 528.         Goedken has been

practicing law for over fifty-six years. Thus, Goedken’s lengthy experience

represents an aggravating factor.

      Additionally, failure to cooperate with and a dismissive attitude

toward the Board can be an aggravating factor. Turner, 918 N.W.2d at

154–55. Goedken waited until after his license was suspended by this

court to finally respond to the Board. Goedken’s failure to cooperate with

the Board is properly considered an aggravating factor.            Moreover,
Goedken’s conduct before the commission included a failure to

acknowledge wrongdoing. He excused the delinquencies by saying he does

not “attend to details very much” and had “better things to do with [his]

time than interlocutory reports.” He admitted he did not “see any sense

for” Iowa’s probate rules. He referred the delinquency notices and requests

that he file required probate reports as “silly requests” and spoke flippantly

about attorney withdrawal rules, dismissing them as “your [(the

commission’s)] rules” rather than rules he must be familiar with and abide

by.

      Finally, continued practice of law with a suspended license is an

aggravating factor, apart from itself being a violation of rule 32:1.16(a)(1).

See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Crotty, 891 N.W.2d 455,

467–68 (Iowa 2017).     Despite being suspended, Goedken continued to

work on the estates in issue here and even told the commission that losing

access to EDMS slowed him down.

      The commission also noted certain mitigating factors, among them

Goedken’s vision problems, personal matters, lack of apparent harm to his
clients, and lack of dishonest or selfish motive. On our do novo review, we
                                     18

agree these factors mitigate Goedken’s conduct, alongside the work

Goedken completed in the cases.

      We consider health issues to be a mitigating factor in determining

the appropriate sanction. West, 901 N.W.2d at 527. Thus, Goedken’s

vision difficulties, making using a computer a near impossibility, and his

heart complications constitute a mitigating factor. Additionally, although

personal issues do not excuse ethical violations, they can be considered a

mitigating factor. Van Ginkel, 809 N.W.2d at 110. Moreover, “personal

stress may relate directly to neglect.”      Id.   It is evident Goedken’s
daughter’s illness and death impacted Goedken’s legal practice in late

2018. Lack of harm to clients “is a significant mitigating factor.” Id. There

is no evidence in this record suggesting harm came to Goedken’s clients

due to his neglect of their matters. Substantial work completed can also

be a mitigating factor.    Capotosto, 927 N.W.2d at 590–91.        Goedken

ultimately managed to close three of the relevant estates and has

withdrawn from the others. Finally, lack of selfish motive or desire for

pecuniary gain is a mitigating factor. Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Bieber, 824 N.W.2d 514, 528 (Iowa 2012). Like the commission, we

find no evidence of a selfish motive in Goedken’s conduct.

      These mitigating factors are significant. Although Goedken allowed

multiple delinquencies to occur across six cases, a majority of those

delinquencies took place during a period when his vision had deteriorated

to the point that he could not even read a computer screen. Moreover, it

is apparent Goedken’s failure to respond to the Board and degree of neglect

were affected by both his health issues and his personal stresses. Finally,

Goedken is eighty-one years old and is currently seeking to retire after a
lengthy legal career. He has taken steps toward this retirement by closing
                                    19

estates or withdrawing from matters. We find reasons such as protection

of the public and deterrence less persuasive in this context.

      B. Appropriate Sanction.      When neglect is the primary form of

misconduct an attorney engaged in, sanctions “have ranged from a public

reprimand to a six-month license suspension.” Capotosto, 927 N.W.2d at

589. In Capotosto, the attorney allowed six estates to become delinquent

and subsequently entered into a deferral agreement with the Board

wherein he was supposed to remedy all delinquencies or withdraw,

participate in six hours of probate-related continuing legal education, and
not begin work on any new probate cases. Id. at 587. He failed to follow

the agreement; he did not cure the existing delinquencies or withdraw and,

in fact, opened new estates, resulting in an increase of delinquent cases

where he was the attorney of record from five to twelve. Id. We considered

this course of conduct, as well as his prior reprimands, to be a significant

aggravating factor. Id. at 590. However, we found Capotosto’s important

work in the community and substantial work done on the cases to be

mitigating factors. Id. at 590–91. Based on the above, we suspended

Capotosto’s license for sixty days. Id. at 591.

      Another case involving significant probate delinquencies was Iowa

Supreme Court Attorney Disciplinary Board v. Ochs, 804 N.W.2d 720 (Iowa

2011). In that case, the attorney repeatedly missed deadlines in ten cases.

Id. at 721. One of those cases resulted in a private reprimand from the

Board. Id. However, “[d]uring the hearing on the complaint, Ochs was

honest, contrite, and apologetic.” Id. Additionally, Ochs did “not involve

aggravating circumstances such as misrepresentation or violations of

court orders found in many neglect cases in which we have imposed
lengthy suspensions,” but instead “center[ed] almost entirely on the abject

failure of an attorney to comply with the basic structural rules governing
                                   20

the processing of numerous probate cases over a prolonged period of time.”

Id. at 722. Based on these factors, we suspended Ochs’s license for thirty

days. Id. at 723.

      Finally, in Marks, we considered the appropriate sanction for

Samuel Zachary Marks. 831 N.W.2d at 196. Only one estate was involved,

but nine delinquency notices had been issued. Id. Marks failed to respond

to the Board’s complaint against him. Id. at 196–97. Even though

      [t]he Board sent four separate communications regarding the
      matter to Marks over a period of eight months[,] Marks did not
      respond until two months after the fourth communication,
      promising to follow up within two weeks of that
      communication. He failed to follow up.

Id.

      Marks also had a long and sordid history of being reprimanded and

suspended. Id. at 197. Marks had appeared before this court on two

separate occasions for disciplinary issues. Id. In 2009, we suspended

Marks’ license for thirty days for neglecting two probate estates, and in

2012, we issued a public reprimand for conduct occurring prior to 2009.

Id. Marks was also suspended in 2006 and 2008 for failure to cooperate

with the Board and was publicly reprimanded in 2007 for lack of diligence,

incompetence, and failure to cooperate with the Board. Id. Based on these
factors, we suspended Marks’ license to practice law for three months. Id.

at 202.

      On our review of this case, we determine Goedken’s conduct,

coupled with the aggravating and mitigating factors, requires a ninety-day

suspension. Unlike Ochs, Goedken’s violations cover more than just a

large number of delinquencies.     A thirty-day suspension is too little.

Although this case resembles Capotosto, where delinquent handling of
estates was accompanied by failure to comply with the Board and a history
                                    21

of prior reprimands, there are additional aggravating factors here.

Particularly, Goedken’s continued practice of law despite the suspension

of his license and his flippant attitude toward the Board and the

commission, similar to Marks’ uncooperative behavior and long history of

reprimands, justify a longer suspension.

      V. Disposition.

      In light of the above considerations, we suspend Goedken’s license

to practice law in Iowa for an indefinite period with no possibility of

reinstatement for ninety days from the date of filing this opinion. After
ninety days, Goedken must apply for reinstatement if he wishes to

continue to practice law. See Iowa Ct. R. 34.25. The suspension applies

to all facets of the practice of law. Id. r. 34.23(3). Goedken shall comply

with the notification requirements of Iowa Court Rule 34.24. We tax the

costs of this action to Goedken in accordance with Iowa Court Rule

36.24(1).

      LICENSE SUSPENDED.

      All justices concur except Waterman, J., who takes no part.